Name: Commission Regulation (EEC) No 2430/87 of 11 August 1987 amending Regulation (EEC) No 859/87 laying down detailed rules applying to the special premium for beef producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 224/ 10 Official Journal of the European Communities 12. 8 . 87 COMMISSION REGULATION (EEC) No 2430/87 of 11 August 1987 amending Regulation (EEC) No 859/87 laying down detailed rules applying to the special premium for beef producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 4a (4) thereof, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers (3), and in parti ­ cular Article 5 thereof, Whereas Commission Regulation (EEC) No 859/87 (4), as amended by Regulation (EEC) No 11 20/87 (*), allows the identification of the animals by a number, if they are accompanied by a document ; it is necessary to allow such an identification also on the basis of a register to the extent that the risk of double granting of the premium can be avoided ; . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 859/87 is replaced by the following : The methods of identification used by the Member States other than in specific connection with the special premium may also be used to identify the animals eligible for the premium, providing that such methods enable each animal to be identified by a number on the ear of the animal or on an ear tag. Where this is the case, the numbers of the animals in question must be stated on the premium application and evidence that the premium has been granted must be furnished  by a document which shall accompany the animal throughout its life and shall bear the identification number of the animal concerned,  or, to the extent that the Member States take the necessary provisions in order to avoid the risk of doule granting of the premium, by a register, in which the animal is registered under its number, and which is kept by the producer br the compe ­ tent authorities. However, animals so identified which are consigned, after payment of the premium, to another Member State must be marked at the time of consignment in a specific way.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1987. For the Commission s Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 2 OJ No L 48 , 17. 2. 1987, p, 1 . (3) OJ No L 48 , 17 . 2. 1987, p. 4. (4) OJ No L 82, 26. 3 . 1987, p. 25 . 0 OJ No L 109, 24. 4. 1987, p. 11 .